Citation Nr: 0826972	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
calluses of the bilateral toes.

2.  Entitlement to an initial compensable evaluation for a 
lipoma of the left upper back.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for yeast infections.

5.  Entitlement to service connection for residuals of a left 
facial injury.

6.  Entitlement to service connection for chest pain. 

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran has verified active duty from August 1995 to July 
2004.  It appears she also served in the National Guard from 
May 1978 to June 1983 and on active duty from June 1983 to 
July 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO, in pertinent part, denied 
service connection for a sinus condition, chest pain, yeast 
infections, residuals of a left facial injury, migraine 
headaches, and bilateral hearing loss.  The RO awarded 
service connection for calluses of the bilateral toes and a 
lipoma of the left upper back and assigned noncompensable 
ratings effective August 2004.       

In the veteran's June 2006 substantive appeal she requested a 
personal hearing to be held before the Board in Washington, 
D.C.  The hearing was originally scheduled for January 2008.  
Prior to hearing, the veteran requested that the matter be 
rescheduled, which it was until March 2008.  The veteran 
again requested that the hearing be rescheduled.  The hearing 
was then set for June 2008.  The veteran failed to appear.  
Notice of the hearing was sent to the address of record and 
was not returned as undeliverable.  The regularity of the 
mail is presumed.  38 C.F.R. § 20.702(d).

In a July 2008 report of contact, the veteran's 
representative indicated that he had contacted the veteran 
and requested a fax if she desired a motion to reschedule the 
hearing due to good cause.  The veteran failed to respond.  
The representative then withdrew the request for a personal 
hearing.  As such, there are no outstanding hearing requests 
of record.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's calluses of the bilateral toes have not 
been productive of: scars causing limited motion in an area 
or areas exceeding 6 square inches; scars that do not cause 
limited motion in an area or areas of 144 square inches; a 
superficial, unstable scar; a superficial scar, painful upon 
examination; flatfeet; weak feet, claw feet; metatarsalgia; 
hallux valgus; hallux rigidus; hammer toes; malunion or 
nonunion of the tarsal or metatarsal bones; or foot injuries.  

3.  The lipoma of the left upper back has not been productive 
of: scars causing limited motion in an area or areas 
exceeding 6 square inches; scars that do not cause limited 
motion in an area or areas of 144 square inches; a 
superficial, unstable scar; a superficial scar, painful upon 
examination; ankylosis of the spine; forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; localized 
tenderness; abnormal spine contour; or intervertebral disc 
syndrome

4.  There is no competent evidence of record of any currently 
diagnosed sinus condition. 

5.  There is no competent evidence of record of any currently 
diagnosed yeast infections. 

6.  There is no competent evidence of record of any currently 
diagnosed residuals of a left facial injury. 

7.  The veteran has not been diagnosed with a disabling 
condition causing chest pains.  The claimed 'chest pains' are 
not a disease or disability.

8.  Migraine headaches were not incurred during the veteran's 
period of active duty service.

9.  There is no competent evidence of record of any currently 
diagnosed bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable 
rating for calluses of the bilateral toes.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Codes 7802-7804, 7819, 4.71a, Diagnostic Codes 
5276 - 5284 (2007).

2.  The criteria have not been met for an initial compensable 
rating for a lipoma of the left upper back.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Diagnostic Codes 7802-7804, 7819, 4.71a, Diagnostic Codes 
5235-5243 (2007).

3.  The criteria for the establishment of service connection 
for a sinus condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for yeast infections are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for the establishment of service connection 
for residuals of a left facial injury are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

6.  The criteria for the establishment of service connection 
for chest pains are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

7.  The criteria for the establishment of service connection 
for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

8.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The claim arises from the veteran's disagreement with the 
initial noncompensable evaluations following the grant of 
service connection for calluses of the bilateral toes and a 
lipoma of the left upper back.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board is aware of the United States Court of 
Appeals for Veterans Claims (Court) recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); however, 
statements of the veteran indicate awareness of the evidence 
necessary to substantiate the claims for higher evaluations 
and no further analysis in that regard is necessary.  

With regard to the claims of entitlement to service 
connection, a VCAA letter was issued in January 2005, prior 
to the decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records and post-
service VA examination reports. 

The Board notes that in the July 2008 Informal Hearing 
Presentation, the veteran's representative requested a new 
examination in connection with the claims of entitlement to 
higher initial evaluations for calluses of the bilateral toes 
and a lipoma of the left upper back.  The argument is based 
simply on the date of the last VA examination (March 2005). 
The representative has advanced no arguments as to the extent 
of how the claimed conditions have worsened in severity, i.e. 
there are no statements as to the limitations imposed by the 
diseases.  There is no evidence of record that the veteran 
has sought any current treatment for the claimed conditions.  
There is no indication that the March 2005 VA examination was 
inadequate for rating purposes.  Thus, the Board does not 
find that remand is necessary to afford the veteran an 
additional VA examination.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

Calluses of the Bilateral Toes

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial noncompensable rating assigned for 
her service-connected calluses of the bilateral toes.   As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 

The veteran's calluses of the bilateral toes have been rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7819, as 
noncompensable.  Under this code section, benign skin 
neoplasms are to be rated as disfigurement of the head, face, 
or neck, scars, or impairment of function.  

At the outset, the Board notes that the rating code does not 
provide for specific diagnostic criteria for rating calluses 
of the bilateral toes.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's calluses of the bilateral toes most 
closely approximates the criteria for the current 
noncompensable rating assigned.  38 C.F.R. § 4.7.  

In this regard, service medical records show the veteran was 
first diagnosed with dorsal callosities of the distal 
phalanges of the bilateral feet in 1993.  Corns on the 
ventral surface of two toes on the left foot and three toes 
on the right foot were noted in March 1999.  In December 
2003, the veteran complained of pain in the bilateral great 
toes; however, it was attributed to onychomycosis.  The 
veteran was prescribed Lamisil.  A March 2004 Report of 
Medical History, simply shows complaints of toe pain.  In 
July 2004, bilateral foot pain was found to be secondary to 
either onychomycosis or poor shoe fit.  There was no finding 
with regard to calluses.  

Post-service, upon VA examination in March 2005, the veteran 
complained of feet swelling, pain, and stiffness increased 
with walking and standing.  She indicated she used shoe 
inserts to relieve symptoms.  She also stated that she had a 
fungus infection of the toenails which was cleared up by 
Lamisil.  

Physical examination of the extremities was normal. There was 
no evidence of edema.  Posture and gait were normal.  Feet 
did not show any sign of abnormal weightbearing.   There were 
calluses on the second, third, fourth, and fifth toes.  The 
right big toe was slightly discolored.  There was no 
disturbed circumference, weakness, or atrophy of musculature, 
or tenderness of the feet.  There was no evidence of 
flatfeet.  There was no other deformity.  Examination of the 
Achilles tendon revealed good alignment.  There was no claw 
foot.  Dorsiflexion of all toes produced no pain.  
Dorsiflexion of the ankle joints revealed no limitations.  
Palpation of the metatarsal heads of the toes produced no 
tenderness.  The veteran was not using arch support.  The 
veteran failed to report for x-rays.

As noted above, 38 C.F.R. § 4.118, Diagnostic Code 7819, 
directs benign skin neoplasms to be rated as disfigurement of 
the head, face, or neck, scars, or impairment of function.  
Based on the evidence delineated above, there is no 
indication that the calluses cause limited motion in an area 
or areas exceeding 6 square inches (Diagnostic Code 7801) or 
do not cause limited motion in an area or areas of 144 square 
inches (Diagnostic Code 7802).  38 C.F.R. § 4.118.  
Similarly, calluses are not analogous to a superficial, 
unstable, scar, as there was no evidence of frequent loss of 
covering of the skin (Diagnostic Code 7803).  Moreover, the 
calluses were not tender to warrant a 10 percent rating for 
superficial scars that are painful on examination (Diagnostic 
Code 7804).  Id.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation based on limitation of function of the toes.  
After review, however, the code provisions for the foot 
cannot be applied for a higher rating based on the evidence 
of record.  There is no evidence of flatfeet, weak feet, claw 
feet, metatarsalgia, hallux valgus, hallux rigidus, hammer 
toes, malunion or nonunion of the tarsal or metatarsal bones, 
or foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 
5284.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, she may be assigned 
a higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected calluses of the 
bilateral toes presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that disability due to the calluses 
of the bilateral toes has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned 
noncompensable rating adequately compensates the veteran for 
the nature and severity of her calluses of the bilateral 
toes.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lipoma of the Left Upper Back

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial noncompensable rating assigned for 
her service-connected lipoma of the left upper back.   As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 

The veteran's lipoma has also been rated by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7819, as noncompensable.  
Under this code section, benign skin neoplasms are to be 
rated as disfigurement of the head, face, or neck, scars, or 
impairment of function.  

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's lipoma of the left upper back most 
closely approximates the criteria for the current 
noncompensable rating assigned.  38 C.F.R. § 4.7.  

In this regard, service medical records show the veteran was 
diagnosed with a lump on the left side of her back in 
September 1997.  There was no treatment in service. 

Upon VA examination in March 2005, the veteran had a three 
centimeter lipoma on her left upper back.  The veteran denied 
any treatment since 1997.  Physical examination showed it was 
nontender and firm.  A review of the musculoskeletal system 
revealed that posture and gait were normal.  The veteran had 
flexion of the thoracolumbar spine from zero to 85 degrees.  
She had full extension, as well as bilateral rotation and 
lateral bending.  There was no evidence of intervertebral 
disc syndrome.  As previously noted, the veteran failed to 
report for x-rays

There is no indication that the lipoma cause limited motion 
in an area or areas exceeding 6 square inches (Diagnostic 
Code 7801) or did not cause limited motion in an area or 
areas of 144 square inches (Diagnostic Code 7802).  38 C.F.R. 
§ 4.118.  Similarly, there was no evidence of frequent loss 
of covering of the skin or tenderness upon examination to 
warrant 10 percent ratings for either superficial, unstable 
or painful scars.   38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation based on limitation of function of the back.  
After review, however, there is no evidence of ankylosis of 
the spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, localized tenderness, abnormal spine 
contour, or intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board would note that 
service connection is currently in effect for lumbar spine 
strain.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126.  Should the veteran's 
disability picture change in the future, she may be assigned 
a higher rating.  See 38 C.F.R. § 4.1.  

Additionally, the evidence does not reflect that application 
of the regular schedular standards is rendered impracticable, 
or that the veteran's service-connected lipoma of the left 
upper back has resulted in marked interference with 
employment or frequent periods of hospitalizations.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for consideration of an extra-schedular evaluation.  See 
Bagwell, 9 Vet. App. at 338-339; Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 54.

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss and/or cardiovascular-renal disease becomes manifest to 
a degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Sinus Condition, Yeast Infections, and Residuals of a Left 
Facial Injury

The veteran contends that she has a sinus condition, yeast 
infections, and residuals of a left facial injury as a result 
of active duty service.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claims and the appeals as to these 
issues will be denied.

In this regard, service medical records show the veteran was 
diagnosed with sinusitis in January 1997 and October 1998.  
Sinus x-rays taken in January 2003 were negative.  

The veteran reported frequent yeast infections and was 
variously diagnosed with candida, bacterial, monilial, and 
non-specific vaginitis, as well as gardnerella between March 
1987 and January 1995.   There were no further complaints of 
yeast infections after 1995.   PAP smears performed in March 
2004 and April 2004 were normal.  

In September 2002, the veteran was hit under the left eye 
with a softball.  There was a minor skin tear of the left 
cheek.  The veteran had bruising and swelling.  She denied 
headaches, nausea, vomiting, or blurred vision.  In October 
2002, she reported left jaw pain.  The veteran was diagnosed 
with a facial contusion, which was gradually resolving.  
Computerized tomography (CT) was negative for fractures, as 
were facial x-rays.  There was some soft tissue swelling.  
There were no further complaints in service. 

In an April 2004 Report of Medical History, the veteran 
reported a history of sinusitis and being hit in the face 
with a softball causing watery eyes and a runny nose.  There 
was no mention of recurrent yeast infections.  The report was 
annotated by the doctor noting there was no current evidence 
of sinusitis nor any evidence of any loss of consciousness as 
a result of being hit with the softball.  The doctor further 
indicated there was no sequela as a result of the softball 
incident.  There was no diagnosis of sinusitis, residuals of 
a left facial injury, or yeast infections upon separation 
examination in July 2004.  

The mere fact that the veteran had recurrent yeast infections 
between 1987 and 1995, sinusitis in 1997 and 1998, and 
sustained an injury to the left cheek in 2002, is not enough 
to establish that chronic conditions manifested during her 
active duty service.  38 C.F.R. § 3.303(b).  Post-service, 
upon VA examination in March 2005, the veteran complained of 
sinus problems occurring once or twice a week elicited by 
physical activity, yeast infections 10 years prior, and pain 
in the face and a runny nose as a result of the softball 
injury.  Physical examination of the sinuses did not reveal 
any evidence of sinusitis.  The PAP smear was within normal 
limits.  The veteran did not appear for scheduled x-rays.

The examiner concluded there was no pathology to render a 
diagnosis of a sinus condition or yeast infection as the 
veteran did not show for x-rays and the PAP smear was normal.  
Similarly, the examiner opined there was no pathology to 
render a diagnosis of residuals of a left facial injury as 
there was no scar present on examination.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter.  

While the veteran contends she has a sinus condition, yeast 
infections, and residuals of a left facial injury that have 
been present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeals must therefore be 
denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Chest Pains

The veteran contends that she has chest pains as a result of 
active duty service.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, service medical records show that in 
September 2002, the veteran reported periodic chest pains of 
a one year duration.  They were not considered to be related 
to food ingestion.  She was diagnosed with atypical chest 
pain and musculoskeletal chest wall pain.  In March 2003, the 
veteran had musculoskeletal left chest pain.  The veteran 
indicated that it was not cardiac in nature.  In February 
2004, she again complained of left chest pain.  There was no 
particular onset reported.  Chest x-rays were negative.  
Cardiac work-up was negative.  There was no evidence of 
ischemia on stress test.  She was again diagnosed with 
atypical, musculoskeletal chest pain.  Chest x-rays taken in 
March 2004 and April 2004 were negative.  A March 2004 
electrocardiogram (EKG) simply showed sinus bradycardia, 
otherwise it was a normal examination.  

In March and April 2004 Reports of Medical History, the 
veteran reported a history of chest pains.  A July 2004 
physical examination was negative for any chest condition, to 
include a cardiac disorder. 

The mere fact that the veteran complained of chest pains is 
not enough to establish that a chronic condition manifested 
during her active duty service.  38 C.F.R. 
§ 3.303(b).  Post-service, upon VA examination in March 2005, 
the veteran complained of shortness of breath and fatigue.  
She also reported a history of swelling around the heart in 
the 1990s, which was not verified by the service medical 
records.  The veteran denied any congestive heart failure, 
rheumatic heart disease, or heart surgery.  

Blood pressure was 120/70.  Heart examination was normal.  An 
EKG showed borderline normal sinus rhythm.  Stress test was 
negative for exercise induced myocardial ischemia and 
arrhythmia.  The examiner concluded there was no pathology to 
render a diagnosis in conjunction with the complaints of 
chest pain. 

Based on the aforementioned, there is no evidence of a 
current disability associated with chest pains, or a cardiac 
condition diagnosed within a year following separation from 
active service, which is necessary to support the claim for 
service connection.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.307, 3.309; see Degmetich, 104 F. 3d at 1332.  Moreover, 
it is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

Finally, the Board notes that the law limits entitlement to 
compensation for diseases and injuries causing a disabling 
physical or mental limitation.  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  In the 
instant case, there has been no showing that chest pains are 
the result of a diagnosed disabling condition such that there 
has been impairment in the veteran's earning capacity.  

While the veteran contends she has chest pains that have been 
present since her period of active military service and 
related thereto, her statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu, 2 Vet. App. 
at 494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.  

Migraine Headaches

The veteran contends that she has migraine headaches as a 
result of active duty service.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, service medical records show the veteran 
reported frequent headaches in a July 1986 Report of Medical 
History.  The doctor annotated the report and indicated that 
headaches were associated with tiredness.  Migraine headaches 
were not diagnosed on the corresponding physical examination. 
In May 1994 and June 1994, the veteran reported recurrent 
headaches since she was hit in the scalp with a rock thrown 
through her car window.  In May 1994, she was diagnosed with 
a left mastoid hematoma.  The skull x-rays taken in June 1994 
were negative for fracture.  The neurological examination was 
also negative in June 1994.  The veteran was diagnosed with 
questionable musculoskeletal tension headaches.  

Thereafter, the veteran complained of a history headaches in 
a March 1999 Report of Medical History.  The doctor simply 
noted the veteran used Motrin for complaints of headaches.  
Again, migraines were not diagnosed upon the corresponding 
Report of Medical Examination.  

Reports of Medical History dated in March 2004 and April 2004 
simply contain notations by the veteran that she treated was 
for migraine headaches, which is not supported by the service 
medical records.  Migraine headaches were not diagnosed upon 
separation examination in July 2004.  

The mere fact that the veteran was hit in the scalp with a 
rock is not enough to establish that a chronic migraine 
headache condition manifested during her active duty service.  
38 C.F.R. § 3.303(b).  Foremost, migraine headaches were not 
diagnosed during her period of active duty.  After 1994, the 
veteran simply reported a history of headaches.  As 
delineated above, there was no treatment for headaches in 
service and none were diagnosed upon separation.  

Post-service, upon VA examination in March 2005, the veteran 
presented with subjective complaints of migraine headaches 
occurring every three days.  She complained of sensitivity to 
light, noise, and motion.  She informed the examiner that she 
took Motrin and Imitrex for headaches; however, there is no 
evidence that the veteran had in fact been prescribed 
Imitrex.  Examination of the head was normal, as was the 
neurological examination. The veteran did not show for x-rays
The examiner diagnosed the veteran with migraine headaches.  
There was no indication they were related to an incident of 
active military service.

The Board finds that the weight of the medical evidence is 
against a finding that the veteran's current complaints of 
migraine headaches have any relation to her period of 
service.  First, there is an 11-year evidentiary gap in this 
case between when the veteran was hit in the mastoid area 
with a rock and the current diagnosis in 2005.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Next, the Board is not required to accept doctor's opinions 
that are based upon the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
While the examiner rendered a diagnosis of migraine 
headaches, they were not objectively demonstrated upon 
physical or neurological examination.  They were simply based 
on a history provided by the veteran.  

A medical history told by the veteran and recorded by the 
examiner of the veteran, is not competent medical evidence of 
a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For 
these reasons, the Board places limited probative weight on 
the March 2005 diagnosis of migraine headaches.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  
 
While the veteran contends she has migraine headaches that 
have been present since her period of active military service 
and related thereto, her statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu, 2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.  

Bilateral Hearing Loss

The veteran contends that she has bilateral hearing loss as a 
result of active duty service.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this regard, service medical records are wholly devoid of 
complaints, treatment, or diagnoses of bilateral hearing 
loss.  Upon VA audiological examination in March 2005, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
10
15
LEFT
15
20
10
10
10

Speech recognition scores were 96 percent bilaterally using 
the Maryland CNC Word list.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Based on the evidence of record, the veteran does not have a 
current bilateral hearing disability, and as such, there can 
be no valid claim.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.385; see Degmetich, 104 F. 3d at 1332.  While the veteran 
contends she has bilateral hearing loss that has been present 
since her period of active military service and related 
thereto, her statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.  

ORDER

Entitlement to an initial compensable evaluation for calluses 
of the bilateral toes is denied.

Entitlement to an initial compensable evaluation for a lipoma 
of the left upper back is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for yeast infections is 
denied.

Entitlement to service connection for residuals of a left 
facial injury is denied.

Entitlement to service connection for chest pain is denied. 

Entitlement to service connection for migraine headaches is 
denied.
Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


